Citation Nr: 0614299	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability 
with disc involvement at L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1981 to August 
1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision by 
the RO which, in part, denied service connection for a low 
back disability.  The Board remanded the appeal for 
additional development in July 2003 and February 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a low back disability at 
present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Letters dated in March 2003 and August 2004 fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case were promulgated in 
November 2004 and November 2005.  The veteran was notified 
that additional evidence was needed and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records, VA 
medical records, and all private medical that the veteran 
authorized VA to obtain have been acquired and associated 
with the record.  There is no indication in the record that 
any additional evidence relevant to the issue on appeal is 
available and not part of the claims file.  The veteran was 
also afforded four VA examinations, two of which, January 
2003, and May 2005, were conducted for the specific purpose 
of determining the nature and etiology of any current low 
back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  



Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Factual Background

The service medical records show that the veteran was seen 
for acute low back pain on several occasions in service, 
usually precipitated by some minor physical activity.  On two 
occasions, he was seen for low back pain after being in what 
was described as a minor motor vehicle accidents (May 1984 
and October 1994).  On all but two occasions, the veteran 
demonstrated no significant orthopedic or neurological 
symptoms other than tenderness, slight muscle spasm, and some 
limitation of motion.  In December 1990, the veteran reported 
right leg and low back pain since the early morning but 
denied any specific trauma.  He had positive straight leg 
raising and decreased range of motion in hyper flexion.  An 
x-ray study in May 1984 was normal.  None of the reports 
showed any diagnostic evidence of an abnormality of the 
spine, and the diagnoses and/or assessments were essentially 
the same on each occasion; mechanical low back pain or muscle 
strain.  On a Report of Medical History for separation from 
service in March 1996, the veteran report a history of back 
pain secondary to physical activities involving sit-ups and 
pulling.  No abnormalities of the spine or musculoskeletal 
system were found on examination at that time.  

On VA examination in September 1996, the veteran reported a 
history of low back pain since 1982 or 1983.  He reported 
occasional locking and stiffness in his back which he treated 
with heat, massage, and rest.  On examination, there was no 
tenderness or deformity of the back.  Flexion was to 98 
degrees with extension to 32 degrees.  Left and right lateral 
bending was to 28 degrees and rotation was full.  X-ray 
studies of the lumbar spine were within normal limits.  The 
diagnoses included mechanical low back pain.  

VA treatment records show that the veteran was seen on 
several occasions from September 1996 to February 1997 with 
no reported low back problems.  In late February 1997, the 
veteran was seen for low back pain after lifting a garbage 
can.  Other than complaints of pain, no objective 
abnormalities such as, muscle spasm or limitation of motion 
were shown on examination.  When seen in March 1997, the 
veteran reported that his symptoms had resolved.  

In July 1997, the veteran sustained a low back injury while 
working for the U.S. Postal Service.  An MRI of the lumbar 
spine in August 1997 revealed a small focal midline 
protrusion at L5-S1 disc and a very tiny focal midline 
protrusion at L4-5 disc.  

An orthopedic evaluation report for Workers' Compensation in 
December 1997 indicated that the veteran did not have a back 
disability.  The examiner noted that he found no objective 
evidence to support a diagnosis of lumbosacral sprain/strain 
and concluded that the veteran did not have a back 
disability.  The examiner indicated that he reviewed the 
veteran's medical file, including VA medical records, and 
found no evidence of a chronic back disability.  

In a letter to the claims examiner for Workers' Compensation 
in January 1998, a private physician opined that the 
veteran's low back strain was related to the July 1997 work 
injury.  

When examined by VA in February 1999, forward flexion was to 
60 degrees, with extension to 35 degrees.  Lateral flexion 
was to 30 degrees, bilaterally, and rotation was to 35 
degrees. Straight leg raising was negative, bilaterally, and 
there were no neurological abnormalities.  

In October 1999, the Social Security Administration 
determined that the veteran was totally disabled by reason of 
osteoarthritis and allied disorders, and hypertension.  

In January 2003, the veteran was afforded a VA orthopedic 
examination to determine the nature and etiology of his low 
back complaints.  The examiner indicated that the claims file 
was reviewed and included a detail description of the 
veteran's medical history.  The examiner referred to all of 
the relevant diagnostic studies, including the August 1998 
MRI report, and opined that the study did not represent true 
disc herniation.  He noted that the description of 
protrusion, particularly midline or "tiny," had little or 
no significance.  After a comprehensive examination, 
including x-ray studies of the lumbar spine, and a thorough 
review of all available evidence of record, the examiner 
concluded that he found no objective evidence of nerve root 
compression due to a herniated intervertebral disc.  He noted 
that while the evidence showed a history of recurrent acute 
back pain, no specific etiology for the veteran's current 
complaints could be determined.  He also opined that there 
was no evidence to suggest a relationship between the 
veteran's inservice symptoms and any current disability.  
Finally, he opined that the slight narrowing of L5-S1 shown 
on x-ray examination in January 2003 was not considered 
secondary to any in service incident.  

In February 2005, the Board remanded the appeal again, in 
part, to determine whether the veteran had a current low back 
disability and whether any identified disability was related 
to military service.  The veteran was asked to provide 
authorization to obtain medical records from a specific 
private physician who treated him for his back problems 
following the industrial accident in July 1997, including a 
July 1997 x-ray study that reportedly showed possible 
arthritis of the lumbar spine.  The veteran did not complete 
the authorization forms so that VA could obtain the records 
in question, and informed VA that he had no additional 
evidence to submit.  

In May 2005, the veteran was examined by VA for the specific 
purpose of determining whether he had a low back disability 
at present and, if so, whether it was related to any incident 
in service.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
medical history.  

On examination, the veteran walked with a wide based gait.  
He grimaced when he walked, but had no limp or antalgic gait.  
His posture was erect, there was no evidence of any balance 
problem or loss of coordination.  He was able to walk on his 
toes, declined to walk on his heels, and could tandem walk 
without any difficulty or complaints.  Power was 5/5 in all 
muscles.  He was able to mount the examining table without 
difficulty and did not appear to be in any discomfort while 
sitting in a slouched position.  There was no kyphosis, 
scoliosis, or lordosis, and no paravertebral spasm.  There 
was no radiation of pain on palpation of the sciatic notches 
or on forward flexion.  Waddle test was positive on axial 
twisting, tapping of the back, shoulder compression, and with 
straight leg raising in the lying position.  There was also a 
discrepancy with sitting straight leg raising.  The veteran 
was able to sit straight up from a lying position without any 
difficulty or complaints of pain.  Neurological examination 
was normal.  Forward flexion was from 0 to 90 degrees, with 
extension from 0 to 32 degrees.  Left lateral rotation was 
from 0 to 40 degrees and right lateral rotation was from 0 to 
36 degrees.  Right and left lateral flexion was from 0 to 30 
degrees.  The diagnoses included mild degenerative changes of 
the lumbar spine and morbid obesity.  The examiner noted that 
the there were many discrepancies in the veteran's physical 
complaints and the objective findings found on examination, 
and opined that the veteran's symptoms were more likely due 
to his morbid obesity and not to any low back symptoms or 
incidents including back strain in service.  

Analysis

The veteran contends that he was treated for low back pain on 
several occasions in service and that he has had chronic 
problems ever since.  Although the veteran is competent to 
relate that he experienced low back problems in service, he 
is not a medical professional competent to offer an opinion 
as to the etiology of any current low back disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The only positive evidence in favor of the veteran's claim is 
a reference to a diagnosis of arthritis of the lumbar spine 
which was reported to have been noted on private examination 
by Dr. D. H. on July 9, 1997.  (See December 1997 Orthopedic 
Second Opinion Evaluation for Workers' Compensation).  
Similarly, an examination for Social Security disability in 
August 1999, indicated that the veteran had "papers" that 
showed he had a herniated disc and arthritis of the spine.  
In February 2005, the Board remanded the appeal for the 
specific purpose of obtaining these records.  In March 2005, 
the veteran was requested to submit any evidence in his 
possession and to provide the names and addresses of all 
healthcare providers who may have records showing arthritis 
or disc disease of the spine.  The veteran was specifically 
asked to complete an authorization for release of records for 
Dr. H. so that all records could be obtained.  

In a letter received in April 2005, the veteran stated that 
all evidence was of record and that he had no additional 
evidence to submit.  (Parenthetically, the Board notes that 
this was the veteran's fourth negative response to multiple 
requests by VA to complete authorization consent forms and to 
submit all relevant evidence in his possession so that VA 
could assist in the development of his claim.)  Without a 
completed authorization for release of records, VA is unable 
to attempt to obtain records from Dr. H. or any medical 
evidence not within the control of VA.  Furthermore, the 
Board cannot rely on a reported history of disc disease or 
arthritis of the spine which is unsupported by any clinical 
or diagnostic evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993) (a medical opinion is inadequate when it is 
unsupported by clinical evidence.); Miler v. West, 11 Vet. 
App. 345 (1998) (a bare conclusion, even when reached by a 
health care professional, is not probative without a factual 
predicate in the record.).  

In this case, the veteran was afforded two VA examinations 
for the express purpose of determining the nature and 
etiology of his low back complaints.  Both VA examiners 
opined, in essence, that the veteran's current low back 
complaints were not related any incident in service.  The 
Board finds the medical opinions persuasive as they were 
based on a longitudinal review of the entire record, and 
included a discussion and analysis of all relevant facts.  
Moreover, the veteran has presented no competent evidence to 
dispute these opinions nor provided the necessary release 
forms in order to permit VA to obtain private medical records 
which he believes supports his claim.  

While the veteran believes that he has a low back disability 
which is related to service, he has not presented any 
competent medical evidence to support that assertion.  The 
veteran, as a layman, is not competent to provide an opinion 
regarding medical causation or the etiological relationship 
between any current disability and service.  Grottveit, 5 
Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
service connection for a low back disability, is not 
warranted.  


ORDER

Service connection for a low back disability with disc 
involvement at L4-5 and L5-S1, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


